Learned, J. (Dissenting.)
This was a prosecution for an assault and battery. The defense claimed that the complainant Hibbard had been previously forbidden to come into defendant’s hotel where the assault was committed ; that Hibbard was drunk, and that defendant used no more force than was necessary to eject him. The defendant’s counsel asked Hibbard whether the defendant, prior to the assault, had forbidden him to enter the hotel unless he had legal process. This was excluded. The inquiry was repeated in several forms and was excluded. The same questions were asked of the defendant, and again excluded. The defendant’s counsel also inquired whether Hibbard at the time was drunk or sober, and this was excluded. An inquiry was also made of defendant when the conversation as to Hibbard’s coming on the premises was had. This was excluded. How there was no dispute that the premises, where the assault was committed were in the lawful possession of the defendant. Hor is it claimed that Hibbard entered by virtue of his authority as a peace officer. He says himself that he did not go there in that capacity. The place was a hotel, and very properly without some evidence to the contrary, there is an implied invitation to *294enter peacefully into a hotel. But certainly the proprietor may forbid such entrance. When he does forbid such entrance to any person, if that person then enter, he is a trespasser. The occupant of the premises may eject him, using no more force than is necessary. By the exclusion of the evidence which was offered, the defendant was deprived of the opportunity of justifying the alleged assault. He was placed in the condition of a person who, without any previous prohibition to Hibbard against entering the hotel, committed an assault. How even if the jury had believed that the force used was no more than necessary to eject Hibbard, the defendant would have been convicted, because he was not permitted to show that he had previously forbidden Hibbard to enter. It was not in mitigation of dam-' ages or in any such view, that the evidence of previous conversation was offered. It was to show that, at the time, Hibbard was a trespasser, and therefore, that the defendant might lawfully remove him.
It is true that defendant would not then be justified in using unnecessary violence. But it does not appear that the jury thought the force used was unnecessary. The defendant was not allowed to show the fact which would have justified some degree of force. So too, I think that proof should have been admitted that Hibbard was intoxicated. Hot that intoxication justifies an assault, but because the question of what is necessary force to remove an intruder from ones premises, may depend on the condition of the intruder. A degree of force may be necessary in the removal of a drunken man from one’s hotel, which would be quite needless and improper in the case of one who was sober and quiet. Of course it might be that, if the evidence of this forbidding Hibbard to enter had been received, the jury might still find that the defendant’s acts were not justifiable; that he used unnecessary force in attempting to remove Hibbard. But the defendant had a right to have the jury decide this question, and of that right he was deprived. I think the conviction and judgment should be reversed and a new trial had.